The hearing court properly found that the defendant’s statements to law enforcement officials followed a lawful arrest based *864upon probable cause (see People v Ramirez-Portoreal, 88 NY2d 99, 113-114 [1996]; People v Jackson, 65 AD3d 1164 [2009]). Contrary to the defendant’s contention, nothing in the photographic array which led to the complainant’s identification of the defendant impermissibly drew the viewer’s attention to his photograph (see People v Parham, 74 AD3d 1237, 1238 [2010]; People v Avent, 29 AD3d 601 [2006]; People v Price, 256 AD2d 596, 597 [1998]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish his guilt of burglary in the second degree beyond a reasonable doubt (see People v Hammon, 47 AD3d 644, 644-645 [2008]; People v Washington, 26 AD3d 400 [2006]; People v Murray, 168 AD2d 573, 573-574 [1990]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, we also find that counsel provided the defendant with meaningful representation at the pretrial hearing and at sentencing (see People v Baldi, 54 NY2d 137, 146-147 [1981]; People v Larkins, 10 AD3d 694 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.P, Dillon, Sgroi and Miller, JJ., concur.